EXHIBIT 10.39

AMENDMENT TO

RETENTION AGREEMENT

This AMENDMENT TO RETENTION AGREEMENT (the “Amendment”) is dated as of August 2,
2007, between CheckFree Corporation, a Delaware corporation (the “Company”), and
Michael P. Giannoni (“Executive”) to be effective upon the Effective Time (the
“Effective Date”) of the transactions contemplated by the Agreement and Plan of
Merger (the “Merger Agreement”), dated as of August 2, 2007, among Fiserv, Inc.,
a Wisconsin corporation (the “Parent”), Merger Sub (as defined in the Merger
Agreement) and the Company. If the Effective Time does not occur, this Amendment
shall be void ab initio and of no further force and effect.

WHEREAS, Executive and the Company have previously entered into that certain
Retention Agreement dated as of July 27, 2007 (the “Agreement”); and

WHEREAS, the parties desire to enter into this Amendment to revise the terms of
the Agreement to clarify the circumstances under which Executive may terminate
employment for “Good Reason” (as defined in the Agreement) pursuant to
Section 6(c)(iii) of the Agreement and to modify the terms of certain equity
compensation awards;

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements of the parties contained herein and other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
agree as follows:

1. The following sentences shall be added to the end of Section 3:

Executive hereby consents to the treatment of his Company Restricted Shares and
Company Stock Options (as defined in the Agreement and Plan of Merger, dated as
of August 2, 2007 (the “Merger Agreement”), among Fiserv, Inc., a Wisconsin
corporation (“Parent”), Merger Sub (as defined in the Merger Agreement) and the
Company), in each case, that were granted to Executive in 2007 and are unvested
(after taking into account the immediately following sentence) immediately prior
to the Effective Time (as defined in the Merger Agreement) as set forth in
Section 2.3(a)(i) and Section 2.3(b)(i) of the Merger Agreement, as applicable.
Notwithstanding any provision of any of the Company’s incentive plans,
applicable award agreements or this Agreement to the contrary, Executive’s
Company Stock Options and Company Restricted Shares shall not vest as a result
of the transactions contemplated by the Merger Agreement and shall instead vest
in full on the earlier to occur of (i) the time that such Company Stock Options
or Company Restricted Shares, as applicable, would vest in accordance with their
terms (excluding for this purpose any “change in control” provisions of such
Company Stock Options and Company Restricted Shares) and (ii) subject to
Executive’s continued employment through the first anniversary of the Effective
Time, the first anniversary of the Effective Time, provided, that,
notwithstanding the foregoing, in the event that, following the Effective Time,
there is a Change in Control of Parent (as defined in the Parent’s Stock Option
and Restricted Stock Plan (as amended and restated as of February 16, 2005) as
in effect on the date hereof) or Executive’s employment terminates for any
reason other than (A) a termination by the Company for Cause or



--------------------------------------------------------------------------------

(B) by Executive without Good Reason, Executive’s Company Stock Options and
Company Restricted Shares shall, to the extent not then vested, vest in full
(and Executive’s Company Stock Options agreements shall be amended prior to the
Effective Time to reflect the foregoing).

2. The first sentence of Section 6(c) shall be amended in its entirety to read
as follows:

Executive’s employment may be terminated by Executive during the Employment
Period for Good Reason; provided, however, that in the event the Change in
Control Date occurs by reason of the Effective Time (as defined in the Merger
Agreement), Executive’s employment may be terminated for Good Reason during the
eighteen (18) month period following the Effective Time, in respect of clauses
(i), (ii), (iv), (v) and (vi) below, and during the thirty (30) month period
following the Effective Time, in respect of clause (iii) below, and, in each
case, be entitled to the benefits under Section 7(a), notwithstanding any
earlier termination of the Employment Period.

3. The following sentence shall be added to the end of the flush paragraph of
Section 6(c):

Notwithstanding the provisions of Section 6(c)(iii) to the contrary, Executive
shall only have the right to resign pursuant to such Section 6(c)(iii) during
the one-year period following the Effective Time if such resignation is due to
the occurrence of a material diminution in Executive’s authorities, duties or
responsibilities as in effect immediately prior to the Change in Control Date,
it being agreed that Executive no longer having authorities, duties or
responsibilities related to the Company being publicly-traded shall not by
itself constitute such a material diminution. Notwithstanding the provisions of
the third sentence of this paragraph and the sentence immediately preceding this
sentence, if an event or circumstance described in Section 6(c)(iii)
(disregarding the sentence immediately preceding this sentence) occurs during
the one-year period following the Effective Time (it being understood that
existence of a diminution shall be determined by comparing authorities, duties
or responsibilities immediately prior to the Effective Time with any of those
after the Effective Time), Executive shall have the right to resign for such
event or circumstance during the 90-day period following the first anniversary
of the Effective Time and Executive’s failure to provide the Employer notice
within 90 days of the event giving rise to Good Reason shall not (A) preclude
Executive from resigning for Good Reason following such one-year period by
reason of such change and (B) without limiting the generality of the provisions
of Section 14(g), otherwise constitute a waiver of Executive’s right to resign
for Good Reason by reason of such event or circumstance. No provision of this
paragraph shall modify Executive’s right to resign for Good Reason by virtue of
any of the events or circumstances described in Sections 6(c)(i), (ii), (iv),
(v) or (vi) or, following the first anniversary of the Effective Time, to resign
for Good Reason by virtue of any of the events or circumstances described in
Section 6(c)(iii) (disregarding the provisions of this paragraph).



--------------------------------------------------------------------------------

4. A new Section 13(c) of the Agreement is hereby added immediately following
Section 13(b):

(c) Any payments or amounts delayed pursuant to Sections 13(a) or (b), shall be
paid with interest at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code at the times set forth in Sections 13(a) or
(b), as applicable.

5. Except as otherwise provided herein, the Agreement shall remain in full force
and effect in accordance with its original terms.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment, or
have caused this Amendment to be executed and delivered, to be effective as of
the date first written above.

 

    CHECKFREE CORPORATION Date: 8/1/07     By:   /S/ David E. Mangum        
Name:   David E. Mangum         Title:   EVP & CFO     EXECUTIVE Date: 8/1/07  
  By:   /S/ Michael P. Gianoni         Michael P. Gianoni